NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 20-1796
                                       __________

                 TERESA DEL ROSARIO PEREZ-FRANCO; X. P. F.,
                                       Petitioners

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                             __________

                          On Petition for Review of a Decision
                          of the Board of Immigration Appeals
                               (Agency No. A206-633-288)
                          Immigration Judge: Dinesh C. Verma
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 30, 2021

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges


                                 (Filed: October 1, 2021)



                                       __________

                                       OPINION*
                                       __________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

      Petitioner Teresa Perez-Franco and her minor daughter X.P.F., non-citizens from

Guatemala, petition for review of a decision by the Board of Immigration Appeals

(“BIA”) affirming the denial of their application for asylum and for withholding of

removal.1 For the reasons set forth below, we will deny the petition.

I.    DISCUSSION2

      As relevant to our decision today, Petitioner raises two arguments: that the BIA

erred in dismissing her asylum claim as untimely and that it erroneously affirmed the

Immigration Judge’s (“IJ”) determination that her proposed particular social group

(“PSG”) of “single mothers from Guatemala without male protection” was not

cognizable.3 Pet’r’s Br. 10. Neither is persuasive.



      1
       Because Perez-Franco is applying for relief on behalf of both herself and her minor
daughter, our use of the term “Petitioner” refers to both applicants.
      2
         The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b), 1208.31(e), and 1240.15,
and we exercise jurisdiction under 8 U.S.C. § 1252(a). Where, as here, “the BIA adopted
and affirmed the IJ’s decisions and orders as well as [conducted] an independent analysis,
we review both the IJ’s and the BIA’s decisions and orders,” Ordonez-Tevalan v. Att’y
Gen., 837 F.3d 331, 340–41 (3d Cir. 2016), and look to the IJ’s opinion “only where the
BIA has substantially relied on that opinion,” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d
Cir. 2009). We review legal conclusions de novo, Doe v. Att’y Gen., 956 F.3d 135, 141
(3d Cir. 2020), and defer to factual findings “if they are supported by reasonable,
substantial, and probative evidence in the record considered as a whole,” S.E.R.L. v. Att’y
Gen., 894 F.3d 535, 543 (3d Cir. 2018).
      3
         Because we will affirm the BIA’s decision to dismiss Petitioner’s asylum claim as
untimely, we do not reach a third argument raised by Petitioner: that the BIA erred in
rejecting her asylum claim for lack of corroborating evidence. In addition, rather
inexplicably, Perez-Franco does not challenge the BIA’s determination: (i) that a defective
notice to appear (“NTA”) did not preclude the immigration judge’s jurisdiction, see Pereira

                                            2
       First, Perez-Franco contends that the BIA erred in determining that her asylum

application was untimely because, although it was not filed within one year of her arrival

in the United States, 8 U.S.C. § 1158(a)(2)(B), “extraordinary circumstances” excuse her

delay, id. § 1158(a)(2)(D). Specifically, she argues that she could not file her asylum

application until the Government issued her a NTA on May 19, 2015, so by filing within

six months of that notice, she submitted her application within a “reasonable time,”

making it timely under 8 C.F.R. § 1208.4(a)(5). Pet’r’s Br. 7–8.

       Whatever the merits of this argument, we lack jurisdiction to review the Attorney

General’s factual determinations regarding the timeliness of an asylum application or the

applicability of particular exceptions. See Jarbough v. Att’y Gen., 483 F.3d 184, 188–89

(3d Cir. 2007). Recognizing, however, that we may still consider constitutional claims or

questions of law, see 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D), Petitioner seeks to

characterize her challenge as a legal question. She argues that the BIA was bound to find

a delay of less than six months to be reasonable under its precedent in Matter of T-M-H-

& S-W-C-, 25 I & N Dec. 193, 195 (BIA 2010), and that it improperly treated her delay in

filing for asylum after an extraordinary circumstance as per se unreasonable. But, as the

BIA recognized, its precedent only requires an IJ to evaluate the particular circumstances

of the delay on a case-by-case basis, and here the IJ and BIA did just that. See, e.g., A.R.




v. Sessions, 138 S. Ct. 2105, 2110 (2018); Guadalupe v. Att’y Gen., 951 F.3d 161, 164 (3d
Cir. 2020), or (ii) that she failed to establish her eligibility for protection under the
Convention Against Torture (“CAT”). She has therefore waived any challenge to those
determinations. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005).

                                             3
6 (observing that Perez-Franco did not adequately explain her delay given that “she had a

representative with her at her credible fear interview”); A.R. 127 (noting that petitioner

was “represented by counsel during her credible fear proceedings” and that therefore,

“[c]onsidering the totality of [the] circumstances,” Petitioner failed to provide a

“satisfactory explanation” for her delay). Thus, the BIA did not espouse a bright-line

rule, and what Petitioner challenges is a “factual or discretionary determination[],”

Jarbough, 483 F.3d at 190, that we are “divest[ed] . . . of jurisdiction to review,”

Sukwanputra v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006).

       Second, as for Perez-Franco’s withholding-of-removal claim, we will affirm the

BIA on the merits.4 Perez-Franco argues that the IJ and BIA erred in concluding that her

proposed PSG of single mothers without male protection could not be “defined with

particularity,” Radiowala v. Att’y Gen., 930 F.3d 577, 583 (3d Cir. 2019) (citation

omitted), because they failed to consider her expert testimony regarding violence against

single mothers in Guatemala. But this evidence, while indeed disturbing, cannot

establish particularity because, as we have repeatedly explained and as the IJ expressly

noted, “[i]ndividuals in a group must share a narrowing characteristic other than their risk

of being persecuted.” A.R. 131 (citing In re S-E-G, 24 I & N Dec. 579, 584 (2008)); see




       4
        We review mixed questions of fact and law by their component “separate factual
and legal parts,” where possible. Google LLC v. Oracle America, Inc., 141 S. Ct. 1183,
1199 (2021); accord Kaplun v. Att’y Gen., 602 F.3d 260, 271 (3d Cir. 2010). Thus, here
we review de novo the ultimate legal conclusion as to the existence of a particular social
group, while we review the underlying factual findings for “substantial evidence.”
S.E.R.L., 894 F.3d at 543.

                                              4
also Radiowala, 930 F.3d at 585; S.E.R.L., 894 F.3d at 549; Escobar v. Gonzales, 417

F.3d 363, 367 (3d Cir. 2005). Perez-Franco provides no potential “discrete and definable

boundaries” that could possibly “provide a clear standard for determining who is a

member.” S.E.R.L., 894 F.3d at 552 (internal citation omitted). We therefore cannot

conclude that “the evidence compels a different result” than that reached by the BIA.

Kang v. Att’y Gen., 611 F.3d 157, 164 (3d Cir. 2010) (quotation omitted).5

       On a final note, we observe that Perez-Franco’s counsel appears to have waived

(i) her claim under Pereira v. Sessions, 138 S. Ct. 2105, 2110 (2018), and Guadalupe v.

Attorney General, 951 F.3d 161, 164 (3d Cir. 2020), (ii) her claim for withholding of

removal on the basis of her alternative proposed PSG,6 and (iii) her CAT claim. The




       5
        Because we affirm due to the failure to establish particularity, we need not address
Perez-Franco’s challenge to the IJ’s determination that the PSG of “single mothers from
Guatemala without male protection” lacked immutability. Pet’r’s Br. 12.
       6
          Before the IJ and BIA, Petitioner also pressed membership in a second PSG,
“immediate family members of [] former military commissioner[s].” A.R. 7. The IJ found,
and the BIA affirmed, a lack of corroborating evidence to support her story, including as
to membership in this second proposed PSG. In this appeal, while counsel argues generally
that “[t]he BIA relied on incorrect and overruled case law in deciding that Petitioners did
not meet their burden of proof due to lack of corroborating evidence,” Pet’r’s Br. 6, he at
no point mentions, much less discusses, how that argument relates to membership in this
alternative PSG, and as such it appears to have been waived. To the extent a very generous
read of Petitioner’s brief lets us reach this argument, it is unpersuasive. Perez-Franco’s
brief asserts she was not provided with notice and an opportunity to corroborate her claim,
but the record demonstrates otherwise, including a continuance to give her sufficient time
to obtain the requested evidence. While the BIA erroneously cited In re L-A-C, 26 I & N
Dec. 516 (BIA 2015), that error was harmless because the IJ clearly complied with the
proper framework in his corroboration analysis, and substantial evidence supports the
BIA’s affirmance of those findings. See Saravia v. Att’y Gen., 905 F.3d 729, 736 (3d Cir.
2018); see also Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001).

                                             5
interests at stake for those with well-founded claims of asylum and withholding of

removal are great. See, e.g., McLeod v. Peterson, 283 F.2d 180, 183 (1960). Failure to

provide zealous advocacy not only disserves those petitioners, but also may expose

counsel to claims of ineffective assistance.7 See Fadiga v. Att’y Gen., 488 F.3d 142,

155–59 (3d Cir. 2007). We therefore emphasize the solemn obligation of counsel in such

cases—representing clients like Petitioner who “often do not speak English and are

usually unfamiliar with our laws and procedures,” Xu Yong Lu v. Ashcroft, 259 F.3d 127,

132 (3d Cir. 2001)—to stay current in evolving caselaw and to provide effective

assistance of counsel.

II.    CONCLUSION

       For the foregoing reasons, we will deny Petitioner’s petition for asylum and

withholding of removal.




       7
         To prevail on a claim of ineffective assistance of counsel in removal proceedings,
a petitioner “must show (1) that [s]he was prevented from reasonably presenting h[er] case
and (2) that substantial prejudice resulted.” Fadiga v. Att’y Gen., 488 F.3d 142, 155 (3d
Cir. 2007) (internal quotation marks omitted). Additionally, a petitioner must satisfy three
procedural requirements, she must: “(1) support the claim with an affidavit attesting to the
relevant facts; (2) inform former counsel of the allegations and provide counsel with the
opportunity to respond (this response should be submitted with the alien’s pleading
asserting ineffective assistance); and (3) state whether a complaint has been filed with
appropriate disciplinary authorities regarding [the allegedly deficient] representation, and
if not, why not.” Id. (citing Matter of Lozada, 19 I. & N. Dec. 637, 639 (B.I.A. 1988)).

                                             6